DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31, 32, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 31 requires that the target molecule be a protein1.  Claim 32 requires that the sequencing be protein sequencing.  Claim 39 requires that the target molecule be a protein2.  Although the Examiner has found support in the parent applications for moving, concentrating, enriching, detecting or interrogating proteins3, has not found any support for protein sequencing, only nucleic aid sequencing.   





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:  
a) regarding claim 36, while the specification  appears to provide a definition of the term “scodaphoresis” (originally filed specification page 13, third through fourth full paragraphs)  there does not appear to be provided in the specification a definition of “affinity scodaphoreisis”.  As this term appears to be unique to Applicant its scope is indefinite.  If Applicant is being his own lexicographer please heed MPEP 2173.05(a); and

b) claim 40 reads as follows, “The method of claim 21, further comprising identifying the target molecule based on step (b).[italicizing by the Examiner]”  However, step (b) of claim 21 states, “(b) subjecting the target molecule to sequencing.”  It is not clear what the “identifying” in claim 40 entails beyond sequencing.  






Double Patenting

Applicant is advised that should claim 31 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Since claim 21 requires “subjecting the target molecule to sequencing” claim 31 implicitly includes having the sequencing be protein sequencing.  



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.  10,337,054 in view of Kevin Kelly, “Southern blotting”, Proceedings of the Nutrition Society (1996), 55, 591-597 (hereafter “Kelly”).   Claim 11 of U.S. Patent No.  10,337,054 meets all of the limitations of claim 21 of the instant application expect for stating that the method is a method of sequencing a target molecule and more particularly except for explicitly stating the step of “subjecting the target molecule to sequencing…”, which is obvious. Claim 11 of U.S. Patent No.  10,337,054   also discloses that   

    PNG
    media_image1.png
    81
    414
    media_image1.png
    Greyscale


Southern blotting is a technique in molecular biology for sequencing DNA, which has been well-known for several decades.  As stated in Kelly, which discusses Southern blotting 

    PNG
    media_image2.png
    353
    1119
    media_image2.png
    Greyscale

	See Kelly page 594.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to, in the method of claim 11 of U.S. Patent No.  10,337,054, further subject the target molecule to sequencing because from Southern blotting, which is analogous art to the method of claim 11, one of ordinary skill in the art would know that each nucleic acid molecules isolated by the method of claim 11 will be hybridized to a immobilized probe that is specific for it.  So, by adapting a radio-active  or non-radioactive probe labeling method from Southern blotting4 into the method of claim 11 the sequence of the isolated nucleic acid molecules can be readily obtained.  In other words, simply by adapting a probe labeling method from the well-known analogous Southern blotting technique into the method of claim 11 this method can be greatly enhanced so as provide sequence information of target nucleic acid molecules in the sample.  


Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 2 together of U.S. Patent No. 10,337,054 B2 and in view of Kelly.  Claim 21, from which claim 22 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,337,054 B2 meets the additional limitation of claim 22 of the instant application.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 
	


Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 4 together of U.S. Patent No. 10,337,054 B2 and in view of Kelly.  
Claim 21, from which claim 23 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of U.S. Patent No. 10,337,054 B2 meets the additional limitation of claim 23 of the instant application.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 
	


Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 5 together of U.S. Patent No. 10,337,054 B2 and in view of Kelly.  Claim 21, from which claim 24 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,337,054 B2 meets the additional limitation of claim 24 of the instant application.  Note that it would have obvious to one of ordinary skill in the art to consider combining together features from dependent claims in a patent, especially when they depend from the same independent claim as they then clearly modify the same base invention. 
	


Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,337,054 B2 in view of Kelly.  
Claim 21, from which claim 25 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 10,337,054 B2 already meets the additional limitation of claim 25.  In this regard note in claim 11, via claim 1 from which it depends, the following

    PNG
    media_image3.png
    247
    451
    media_image3.png
    Greyscale



Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,337,054 B2 in view of Kelly.  Claim 21, from which claim 26 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of U.S. Patent No. 10,337,054 B2 already meets the additional limitation of claim 26.  


Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,337,054 B2 in view of Kelly.  
Claim 21, from which claim 27 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of this claim has already been met by the rejection of underlying claim 21 above.  


Claim 28 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 15 together of U.S. Patent No. 10,337,054 B2 in view of Kelly and as Shultz et al. US 6,235,480 B1 (hereafter “Schultz”).  Claim 27, from which claim 28 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of this claim has already been met by the rejection of underlying claim 21 above.   As indicated in the rejection of claim 21 a single probe nucleic acid molecule with only hybridize with a specific single target nucleic acid molecule.  This, claim 11 of U.S. Patent No. 10,337,054 B2 as modified by Kelly discloses “single-molecule sequencing”.  
Also, as shown by Schultz fluorescent dyes were a known alternative to radioactive labels for Southern blotting.  See Schultz col. 2:10-21.  Indeed, claim 15 of U.S. Patent No. 10,337,054 B2 requires “at least one of the first and second molecules is fluorescently labeled, . . . .”  Thus, to have the sequencing in claim 11 of U.S. Patent No. 10,337,054 B2 as modified by Kelly be fluorescence-based sequencing instead of radioactive-based sequencing is just substation of one known label for use in Southern blotting for another with predicable results.  In this regard note that Kelly states, “A common labeling method is to add radioactive nucleotides to the probe DNA, although many non-radioactive labelling methods also exist.  See Kelly page 595.  
	


Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 18 together of U.S. Patent No. 10,337,054 B2 in view of Kelly.  Claim 21, from which claim 29 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the last paragraph of claim 18 of U.S. Patent No. 10,337,054 B2 meets the additional limitation of claim 29.  Although claim 18 is an independent claim it is a method includes steps that are also in the method of claim 11, most notably the step of “applying a time-varying driving field to the sample in the presence of an affinity matrix” and “applying a periodically varying, mobility-altering field that modifies the first and second binding affinities…”  That is, the method of claim 18 substantially overlaps the method of claim 11.  So, one of ordinary skill in the art would assume that the sample used in the method claim 18 could also be used with the method of claim 11.  



Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 18 together of U.S. Patent No. 10,337,054 B2 in view of Kelly.  Claim 29, from which claim 30 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of claim 30 has already been met by the last paragraph of claim 18.


Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,337,054 B2 and in view of Kelly.  Claim 21, from which claim 33 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because clearly since the isolating method of claim 11 of U.S. Patent No. 
10,337,054 B2 includes the step of  “applying a time-varying driving field to the sample in the presence of an affinity matrix comprising immobilized probes” the isolating must be performed using a device5 comprising the affinity matrix.  


Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,337,054 B2 and in view of Kelly and Abbott et al. US 6,277,489 B1 (hereafter “Abbott”).  Claim 21, from which claim 34 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because as shown by Abbott 

    PNG
    media_image4.png
    383
    488
    media_image4.png
    Greyscale

	See Abbott col. 27:27-44.

	Also in Abbott

    PNG
    media_image5.png
    107
    506
    media_image5.png
    Greyscale

See Abbott col. 30:27-31.
	Thus, to have the isolating of claim 11 of U.S. Patent No. 10,337,054 B2 as modified by Kelly be performed suing a column or capillary comprising the affinity matrix is just substitution of one known support structurer for an affinity matrix in the separation arts for another (which is unspecified in claim 11) with predictable results.


Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 4 together of U.S. Patent No. 10,337,054 B2 and in view of Kelly and Elder et al., “Automatic reading of DNA sequencing gel autoradiographs using a large format digital scanner,” Nucleic Acids Research volume 14 number 1 1986 (hereafter “Elder”).  Claim 21, from which claim 35 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because to have the sequencings be performed using a sequencing device is obvious over Elder.  While the method of claim 11 of U.S. Patent No. 10,337,054 B2 and in view of Kelly does disclose that the sequencing involves performing radiography (see Kelly Southern Blotting and DNA Probes on pages 594-595), Kelly does not specifically mention a sequencing device – it is only implied.  Elder discloses an automated sequencing device for sequencing nucleic acids that have been separated apart in a gel by gel electrophoresis and labeled with radioactive labels.  See in Elder the title, Abstract, Materials and Methods – Large Format Scanner and  Materials and Methods – Scanning and Analysis of DNA Sequencing gel Autoradiographs on pages 417-419 and also Sequencer on pages 420 -421.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the sequencing in the method of claim 11 of U.S. Patent No. 10,337,054 B2 as modified by Kelly be performed by using a sequencing device as taught by Elder because the sequencing device of Elder can be readily adapted for use into the method of claim 11 of U.S. Patent No. 10,337,054 B2 as modified by Kelly as this method uses an electric field in part to isolate the nucleic acids (claim 4 of U.S. Patent No. 10,337,054 B2) in a matrix in which the isolated nucleic acids have been labeled with radioactive labels (see Kelly Southern Blotting and DNA Probes on pages 594-595).  That is to use the sequencing device of Elder in the method of  claim 11 of U.S. Patent No. 10,337,054 B2 as modified Kelly is just substitution  of one known sequencing device in an analogous art for another (the sequencing device of Kelly, which is not specified) with predictable results.





Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No.  10,337,054 in view of Kelly.   Claim 11 of U.S. Patent No.  10,337,054 meets all of the limitations of claim 366 of the instant application expect for stating that the method is a method of sequencing a target molecule and more particularly except for explicitly stating the step of “subjecting the target molecule to sequencing…”, which is obvious. Claim 11 of U.S. Patent No.  10,337,054   also discloses that   

    PNG
    media_image1.png
    81
    414
    media_image1.png
    Greyscale


Southern blotting is a technique in molecular biology for sequencing DNA, which has been well-known for several decades.  As stated in Kelly, which discusses Southern blotting 

    PNG
    media_image2.png
    353
    1119
    media_image2.png
    Greyscale

	See Kelly page 594.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to, in the method of claim 11 of U.S. Patent No.  10,337,054, further subject the target molecule to sequencing because from Southern blotting, which is analogous art to the method of claim 11, one of ordinary skill in the art would know that each nucleic acid molecules isolated by the method of claim 11 will be hybridized to an immobilized probe that is specific for it.  So, by adapting a radio-active  or non-radioactive probe labeling method from Southern blotting7 into the method of claim 11 the sequence of the isolated nucleic acid molecules can be readily obtained.  In other words, simply by adapting a probe labeling method from the well-known analogous Southern blotting technique into the method of claim 11 this method can be greatly enhanced so as provide sequence information of target nucleic acid molecules in the sample.  


Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,337,054 B2 in view of Kelly.  
Claim 36, from which claim 37 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of claim 37 has already been met by claim 11 via 
claim 1 from it depends.


Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,337,054 B2 in view of Kelly.  
Claim 36, from which claim 38 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of claim 38 has already been met by claim 11 via 
claim 1 from it depends.

Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,337,054 B2 in view of Kelly.  
Claim 36, from which claim 39 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the additional limitation of claim 39 (the target molecule is a nucleic acid) has already been met by claim 11.

Claim 40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,337,054 B2 in view of Kelly.  
Claim 21, from which claim 40 depends, has been addressed above.  Although the claims at issue are not identical, they are not patentably distinct from each other because the Examiner is construing sequencing the target molecule in the method of claim 11 of U.S. Patent No. 10,337,054 B2 as modified by Kelly.to be a type of identifying the target molecule.  


Related Prior Art

As a first matter, the Examiner will reproduce here Applicant’s definition of “scodaphoresis”

    PNG
    media_image6.png
    229
    674
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    158
    671
    media_image7.png
    Greyscale

	See originally filed specification page 13, third and fourth paragraphs.

Cheng et al. US 6,403,367 B1 (“Cheng”) discloses a method for isolating a second molecule from a first molecule in a sample (see the Abstract), the method comprising: 
applying a time-varying driving field to the sample in the presence of an affinity matrix comprising immobilized probes, the probes having a first binding affinity for the first molecule that is greater than a second binding affinity for the second molecule; 
wherein application of the time-varying driving field concentrates the second molecule within the affinity matrix and separate from the first molecule.
See  Cheng col. 15:6-39.  
Also Cheng discloses that the isolated molecules may be DNA and further that sequence specific DNA probes and also dyes may be used in practicing the method .  See the Abstract.  
	However, in contrast to independent claim 21 of the instant application  Cheng does not disclose also “applying a periodically varying, mobility-altering field that modifies the binding affinity”.  Also, in contrast to independent claim 36, Cheng does not disclose   
“(a) isolating a target molecule from a sample using affinity scodaphoresis; . . . .” While Cheng does disclose in one embodiment  applying a second field to the sample, this field does not periodically vary, as it is a DC offset to the time-varying driving  field, nor does it affect (or at least is not intended to affect)t binding affinity as it is used to optimize target molecule transport under variable buffer conditions.  See Cheng col. 16:15-35.
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             December 13, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since claim 21 requires “subjecting the target molecule to sequencing” claim 31 implicitly includes having the sequencing be protein sequencing.  
        
        2 Since claim 36 requires “subjecting the target molecule to sequencing” claim 39 implicitly includes having the sequencing be protein sequencing.  
        
        3 For example, Technical Field on page 1 and the first full paragraph on page 6 of the originally filed specification of parent application 16/352730.   
        4 For example, see Southern Blotting and DNA Probes on pages 594-595 of Kelly.
        5 The Examiner notes that the device is completely unspecified in the claim other than that it comprises the affinity matrix.
        6 Note that the Examiner is construing “applying a periodically varying , mobility altering filed” in claim 11 (via claim 1) of U.S. Patent No.  10,337,054 to be applying a type of time-varying field (time-varying is  implied by “periodically”)) and so a second time-varying field as per Applicant’s definition of “scodaphoresis” in the third through fourth paragraphs on page 13 of the originally filed specification of the instant application, 17/227121.  Indeed, see claim 37 of the instant application.
        7 For example, see Southern Blotting and DNA Probes on pages 594-595 of Kelly.